Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 20 August 2021.
Claims 1-13 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/20/21, 04/15/2022 has being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an issuing unit configured to issue meeting identification”, “a storage unit configured to store the issued meeting ID”, “a first control unit configured to receive an instruction to display the file”, “a second control unit configured to display an icon to receive an instruction to print the file”,  “a storage unit configured to store identification information about a user”, “a reception unit configured to receive a print instruction”, “a control unit configured to display a file list”, “an acquisition unit configured to acquire a file” and “a transmission unit configured to transmit the acquired file to print system” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following sections of the instant specification are relied upon for implicitly or inherently disclosing the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts performs the claimed functions (see instant specification ¶ [0006], [0048], [0050]- [0054], [0066], [0122] and [0132]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch, U. S. Patent Publication No. 2011/0264745 in view of Zhu et al., U. S. Patent Publication No. 2003/0182375.
Regarding claim 1, Ferlitsch discloses a server system (see Ferlitsch, fig. 3, item 302, meeting server is disclosed) comprising: an issuing unit configured to issue a meeting identification (meeting ID) (see Ferlitsch, ¶ [0030] and [0059]; meeting ID is issued); a storage unit configured to store the issued meeting ID and a file in association with each other (see Ferlitsch, ¶ [0032] and [0107]; assigned meeting ID is stored); a first control unit configured to receive an instruction to display the file from a first user and to display an operation of the first user on an image of the file for which the display instruction is issued on a display unit of an information processing apparatus operated by a second user (see Ferlitsch, ¶ [0060]-[0061]; shared document is displayed).
Although Ferlitsch discloses the invention substantially as claimed, it does not explicitly disclose and a second control unit configured to display an icon to receive an instruction to print the file associated with the meeting ID from the second user in a state where the user operation on the image of the file by the first user is shared with the information processing apparatus operated by the second user.
Zhu teaches and a second control unit configured to display an icon to receive an instruction to print the file associated with the meeting ID from the second user in a state where the user operation on the image of the file by the first user is shared with the information processing apparatus operated by the second user (see Zhu, ¶ [0210]; control unit is provided that permits the participants to bring shared document during the meeting). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhu with that of Ferlitsch in order to efficiently afford the participant to readily print the share content while still in the live meeting.

Regarding claim 2, Ferlitsch-Zhu teaches further comprising a determination unit configured to determine whether to display the icon, wherein the second control unit displays the icon based on the determination (see Ferlitsch, ¶ [0031]).

Regarding claim 3, Ferlitsch-Zhu teaches wherein the storage unit stores the meeting ID and a plurality of files in association with each other, and wherein the second control unit displays a list containing information about the plurality of files in response to a selection of the icon (see Ferlitsch, ¶ [0059], [0130] and [0139]).

Regarding claim 4, Ferlitsch-Zhu teaches further comprising: a reception unit configured to receive a selection of a file to be printed from the list; and a transmission unit configured to transmit the selected file to another server system (see Ferlitsch, ¶ [0074], [0084] and [0128]).

Regarding claim 5, Ferlitsch-Zhu teaches wherein the storage unit stores information about whether printing is allowed for each of the plurality of files, and wherein the second control unit displays files that are allowed to be printed in the list, and the second control unit does not display files that are not allowed to be printed in the list (see Ferlitsch, ¶ [0010], [0020] and Zhu, ¶ [0210]).

Regarding claim 6, Ferlitsch discloses a server system (see Ferlitsch, fig. 3, item 302, meeting server is disclosed) comprising: a storage unit configured to store identification information about a user (see Ferlitsch, ¶ [0030] and [0059]; meeting ID is issued), the identification information about the user that issues the instruction, and identification information about a meeting that the user attends (see Ferlitsch, ¶ [0031] and [0067]; user identification information is provided); a control unit configured to display a file list containing a file associated with the received identification information about the meeting (see Ferlitsch, ¶ [0128] and [0149]; meeting file and its associated information are displayed); an acquisition unit configured to acquire a file selected by the user from the displayed file list (see Ferlitsch, ¶ [0078] and [0127]; content list is provided); and a transmission unit configured to transmit the acquired file to the print system using the token associated with the received identification information about the user (see Ferlitsch, ¶ [0010]-[0011] and [0087]; document is sent to the printer for printing).
Although Ferlitsch discloses the invention substantially as claimed, it does not explicitly disclose and a token with which the user accesses a print system in association with each other, a reception unit configured to receive a print instruction.
Zhu teaches and a token with which the user accesses a print system in association with each other, a reception unit configured to receive a print instruction (see Zhu, ¶ [0187]- [0188] and [0210]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Ferlitsch with that of Zhu in order to efficiently afford the participant to readily print the share content while still in the live meeting.

Regarding claim 7, Ferlitsch-Zhu teaches wherein the reception unit receives the identification information about the user and the identification information about the meeting that the user attends from another server system (see Ferlitsch, ¶ [0031] and [0067]).

Regarding claim 8, Ferlitsch-Zhu teaches further comprising another acquisition unit configured to acquire information about a printing apparatus that the user is to use from the print system, wherein the control unit displays a screen based on the acquired information about the printing apparatus (see Ferlitsch, ¶ [0010] and [0020]).

Regarding claim 9, Ferlitsch-Zhu teaches wherein the control unit transmits, in a case where the token is not stored in the storage unit, an authentication request to the print system and displays a screen via which information for use in the authentication for the print system is to be entered (see Ferlitsch, ¶ [0032] and [0121]).

Regarding claim 10, Ferlitsch discloses a method to be executed by a server system, the method comprising: issuing an identifier for a meeting (see Ferlitsch, ¶ [0030] and [0059]; meeting ID is issued); storing the issued identifier and a file in association with each other (see Ferlitsch, ¶ [0032] and [0107]; assigned meeting ID is stored); receiving an instruction to display the file from a first user and to display an operation of the first user on an image of the file for which the display instruction is issued on a display means of an information processing apparatus operated by a second user (see Ferlitsch, ¶ [0060]-[0061]; shared document is displayed).
Although Ferlitsch discloses the invention substantially as claimed, it does not explicitly disclose and displaying an icon to receive an instruction to print the file associated with the identifier from the second user in a state where the user operation on the image of the file by the first user is shared with the information processing apparatus operated by the second user.
Zhu teaches and displaying an icon to receive an instruction to print the file associated with the identifier from the second user in a state where the user operation on the image of the file by the first user is shared with the information processing apparatus operated by the second user (see Zhu, ¶ [0210]; control unit is provided that permits the participants to bring shared document during the meeting). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhu with that of Ferlitsch in order to efficiently afford the participant to readily print the share content while still in the live meeting.

Regarding claim 11, Ferlitsch discloses a method to be executed by a server system, the method comprising: storing identification information about a user (see Ferlitsch, ¶ [0030] and [0059]; meeting ID is issued) the identification information about the user that issues the instruction, and identification information about a meeting that the user attends (see Ferlitsch, ¶ [0031] and [0067]; user identification information is provided); displaying a file list containing a file associated with the received identification information about the meeting (see Ferlitsch, ¶ [0128] and [0149]; meeting file and its associated information are displayed); acquiring a file selected by the user from the displayed file list (see Ferlitsch, ¶ [0078] and [0127]; content list is provided); and transmitting the acquired file to the print system using the token associated with the received identification information about the user (see Ferlitsch, ¶ [0010]-[0011] and [0087]; document is sent to the printer for printing).
Although Ferlitsch discloses the invention substantially as claimed, it does not explicitly disclose and a token with which the user accesses a print system in association with each other, receiving a print instruction.
Zhu teaches and a token with which the user accesses a print system in association with each other; receiving a print instruction (see Zhu, ¶ [0187]- [0188] and [0210]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Ferlitsch with that of Zhu in order to efficiently afford the participant to readily print the share content while still in the live meeting.

Regarding claim 12, claim 12 list all the same elements of claim 10, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 12.

Regarding claim 13, claim 13 list all the same elements of claim 11, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 13. 
 

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
a. US 6489980 B1 discloses a method and apparatus is disclosed for sharing and maintaining objects over the World Wide Web using an HTML compliant client running a web browser. An upload interface is displayed on the client computer for entry of upload information corresponding to an object stored on the client computer. In response to an upload request, the object is uploaded over the Internet to a server computer and stored on the server computer. A display of the server computer includes a representation of uploaded objects and is updated automatically after every upload. The display can be viewed on the client computer or any other client computer with access to the Internet through a web browser. Objects can be selected from the display and downloaded to a client computer over the Internet. Access to the objects can be limited through password protection or other methods.
b. US 20220027110 A1 is directed to a web conference system is provided whereby a second apparatus transmits first information indicating whether a printer is connected to a second apparatus or second information indicating setting related to the printer connected to the second apparatus to a server. The server transmits the first information or the second information to a first apparatus. The first apparatus displays printer information about the printer connected to the second apparatus on a display screen based on the first information or the second information.
c. US 20120324531 A1 relates to a method including, responsive to receiving a user selection to share data via an electronic device, analyzing the data to be shared; and automatically identifying non-compliant content within the data prior to sharing the data. Other embodiments are disclosed.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444